                IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION
                           1:19 CV 152 WCM

HEATHER MASSEY,                   )
                                  )
           Plaintiff,             )
                                  )
                                  )          MEMORANDUM OPINION
v.                                )                 AND
                                  )                ORDER
                                  )
ANDREW M. SAUL,                   )
Acting Commissioner of the Social )
Security Administration,          )
                                  )
           Defendant.             )
_______________________________ )

         This matter is before the Court on the parties’ cross motions for summary

judgment. Docs. 13 & 16.1

    I.     Procedural Background

         Heather Massey (“Plaintiff”) previously filed applications for disability

insurance benefits and supplemental security income. Transcript of

Administrative Record (“AR”) pp. 152-53 & 992-1004. On November 16, 2016,

an Administrative Law Judge (“ALJ”) issued an unfavorable decision, and on

April 14, 2017 the Appeals Council denied Plaintiff’s request for review of that

decision. AR pp. 1358-1374 & 1381-1383.


1The parties have consented to the disposition of this matter by a United States
Magistrate Judge. Docs. 10 & 11.

                                         1

         Case 1:19-cv-00152-WCM Document 19 Filed 08/07/20 Page 1 of 12
      Plaintiff filed a Complaint in this court on June 9, 2017 and on February

23, 2018, a Consent Motion to Remand was granted. See Massey v. Berryhill,

No. 1:17-cv-148-MR, United States District Court, Western District of North

Carolina, Docs. 1 & 13. The Appeals Council thereafter vacated the November

16, 2016 Decision and remanded to the ALJ for further proceedings. See AR

pp. 1434-1440.

      On November 30, 2018, a hearing was conducted. Plaintiff appeared and

testified and was represented by counsel. AR pp. 2464-2495.

      On February 27, 2019, the ALJ issued an unfavorable decision. AR pp.

1324-1344. On May 10, 2019, Plaintiff filed the instant action. Accordingly,

the ALJ’s February 27, 2019 Decision is the Commissioner’s final decision for

purposes of judicial review. 20 C.F.R. §§ 404.984(a); 416.1484(a).2




2 When a case is remanded by a federal court, the subsequent decision of the ALJ will
become the final decision of the Commissioner unless the Appeals Council assumes
jurisdiction over the case (either by the Appeals Council’s own motion or because
claimant filed written exceptions to the ALJ’s decision). See 20 C.F.R. §§ 404.984(a);
416.1484(a); see also AR p. 1325 (“If you do not file written exceptions and the Appeals
Council does not review my decision on its own, my decision will become final on the
61st day following the date of this notice.”). Here, Plaintiff did not file written
exceptions and the Appeals Council did not review the February 27, 2019 decision on
its own motion. Plaintiff requested an extension of time to submit written exceptions
to the Appeals Council on March 5, 2019, AR p. 1302, and on June 24, 2019, the
Appeals Council granted Plaintiff a thirty-day extension of time to submit written
exceptions. AR pp. 1299-1301. Although Plaintiff did not file written exceptions
within this extended period, she did file the instant action prior to expiration of that
period.

                                           2

       Case 1:19-cv-00152-WCM Document 19 Filed 08/07/20 Page 2 of 12
  II. The Five-Step Process

      A claimant has the burden of proving that he or she suffers from a

disability, which is defined as a medically determinable physical or mental

impairment lasting at least 12 months that prevents the claimant from

engaging in substantial gainful activity. 20 C.F.R. §§ 404.1505; 416.905. The

regulations require the Commissioner to evaluate each claim for benefits using

a five-step sequential analysis. 20 C.F.R. §§ 404.1520; 416.920. In this process,

the Commissioner considers each of the following: (1) whether the claimant has

engaged in substantial gainful employment; (2) whether the claimant has a

severe impairment; (3) whether the claimant’s impairment is sufficiently

severe to meet or exceed the severity of one or more of the impairments listed

in Appendix I of 20 C.F.R. Part 404, Subpart P (the “Listings”); (4) whether the

claimant can perform his or her past relevant work; and (5) whether the

claimant is able to perform any other work considering his or her age,

education, and residual functional capacity (“RFC”). 20 C.F.R. §§ 404.1520,

416.920; Mastro v. Apfel, 270 F.3d 171, 177 (4th Cir. 2001); Johnson v.

Barnhart, 434 F.3d 650, 653 n.1 (4th Cir. 2005) (per curiam).

      The burden rests on the claimant through the first four steps to prove

disability. Monroe v. Colvin, 826 F.3d 176, 179 (4th Cir. 2016). If the claimant

is successful at these steps, then the burden shifts to the Commissioner to

prove at step five that the claimant can perform other work. Mascio v. Colvin,

                                        3

      Case 1:19-cv-00152-WCM Document 19 Filed 08/07/20 Page 3 of 12
 780 F.3d 632, 635 (4th Cir. 2015); Monroe, 826 F.3d at 180.

III.   The ALJ’s Decision

         The ALJ determined that Plaintiff has the severe impairments of

 bilateral carpal tunnel syndrome, degenerative disc disease, right knee

 degeneration, migraine headaches, respiratory disorder, obesity, depression,

 anxiety, and bipolar disorder. AR p. 1330. The ALJ further found that Plaintiff

 had the RFC to

              perform sedentary work as defined in 20 CFR
              404.1567(b) and 416.967(b) except that the claimant
              should avoid climbing ropes, ladders, and scaffolds,
              and she is able to perform other postural maneuvers
              only occasionally. The claimant is able to reach
              overhead bilaterally occasionally, and she is able to
              perform frequent bilateral handling and fingering.
              She should avoid concentrated exposure to hazards,
              vibrations, and fumes and other respiratory irritants.
              Finally, the claimant is able to perform simple,
              routine, repetitive work.

              AR p. 1333.

 Applying this RFC, the ALJ found that Plaintiff could perform other work such

 that she was not disabled from December 12, 2015 (the alleged disability onset

 date) through February 27, 2019 (the date of the ALJ’s Decision). AR pp. 1343-

 1344.

IV.    Standard of Review

         Under 42 U.S.C. § 405(g), judicial review of a final decision of the

 Commissioner denying disability benefits is limited to two inquiries: (1)

                                        4

         Case 1:19-cv-00152-WCM Document 19 Filed 08/07/20 Page 4 of 12
whether substantial evidence exists in the record as a whole to support the

Commissioner’s findings, and (2) whether the Commissioner’s final decision

applies the proper legal standards. Hines v. Barnhart, 453 F.3d 559, 561 (4th

Cir. 2006) (quoting Mastro, 270 F.3d at 176). “Substantial evidence is such

relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996) (internal

quotation marks omitted). It is more than a scintilla but less than a

preponderance of evidence. Id.

      When a federal district court reviews the Commissioner’s decision, it

does not “re-weigh conflicting evidence, make credibility determinations, or

substitute [its] judgment for that of the [Commissioner].” Id. Accordingly, the

issue before the Court is not whether Plaintiff is disabled but, rather, whether

the Commissioner’s decision that she is not disabled is supported by

substantial evidence in the record and based on the correct application of the

law. Id.

V.   Analysis

      Plaintiff makes two allegations of error: (1) the ALJ failed to evaluate

and assign weight to an opinion of her treating physician, Dr. Charles Young;

and (2) the ALJ erred in his evaluation of Plaintiff’s upper extremity (“UE”)

limitations, including the ALJ’s consideration of a November 4, 2014 decision

by the North Carolina Department of Health and Human Services

                                       5

      Case 1:19-cv-00152-WCM Document 19 Filed 08/07/20 Page 5 of 12
(“NCDHHS”) finding Plaintiff disabled.

         A. Dr. Charles Young

      An ALJ must give “good reasons” in his decision “for the weight given to

a treating source’s medical opinion(s), i.e., an opinion(s) on the nature and

severity of an individual’s impairment(s).” SSR 96-2P. Further,

            the notice of the determination or decision must
            contain specific reasons for the weight given to the
            treating source’s medical opinion, supported by the
            evidence in the case record, and must be sufficiently
            specific to make clear to any subsequent reviewers the
            weight the adjudicator gave to the treating source’s
            medical opinion and the reasons for that weight.

            Id.

      In this case, Plaintiff argues that the ALJ failed to evaluate a medical

opinion regarding her need to elevate her lower extremities.      Specifically,

Plaintiff relies on a November 7, 2018 treatment note (the “Note”) in which Dr.

Charles Young recorded the following “Plan”: “Her lower extremity [sic] is mild

and chronic. Affects both lower extremities at the level of the feet and ankles

only. Refilled prescription for compression stockings 15-20 mmHg pressure.

She did not fill the last prescription. Elevate lower extremities frequently.

Low sodium diet. Her medication likely contributes, namely gabapentin. She

will continue to use Lasix, intermittently and if using Lasix supple [sic] with

potassium.” AR p. 2408.




                                       6

      Case 1:19-cv-00152-WCM Document 19 Filed 08/07/20 Page 6 of 12
      The Commissioner does not dispute that Dr. Young should be considered

a treating physician but instead argues that his statement that Plaintiff should

elevate her lower extremities frequently should not be considered a medical

opinion, and that the ALJ’s failure to consider the Note was harmless error.

Doc. 17, pp. 7-10.

      A “medical opinion” is defined as a statement from an acceptable medical

source that “reflect[s] judgments about the nature and severity of [a claimant’s]

impairment(s), including your symptoms, diagnosis and prognosis, what you

can still do despite impairment(s), and your physical or mental restrictions.”

20 C.F.R. § 1527(a).

      The statement in the Note regarding elevation of Plaintiff’s legs does not

fit the Regulation’s definition of a “medical opinion.” The Note does not set out

Plaintiff’s work limitations or indicate the effect of such elevation or the effect

of a failure to do so. Instead, the statement appears to be one of the potential

treatments Dr. Young would like Plaintiff to try. See Moxley v. Colvin, No.

1:13CV460, 2014 WL 2167878, at * 5 (M.D.N.C. May 23, 2014) (treatment note

that described injury and recorded results of physical examination and several

treatment options was not a medical opinion because it did not set forth an

opinion on claimant’s work limitations or prognosis) (citing McDonald v.

Astrue, 492 Fed. App’x 875, 884 (10th Cir.2012) (“The treatment notes cited by

[the claimant] do not qualify as medical opinions [because they] do not indicate

                                        7

       Case 1:19-cv-00152-WCM Document 19 Filed 08/07/20 Page 7 of 12
any prognoses, nor do they provide opinions as to what [the claimant] could

still do despite her impairments or the nature of her mental restrictions.”));

Leovao v. Astrue, No. 2:11cv00054, 2012 WL 6189326, at * 5 (W.D.N.C. Nov.

14, 2012) (Mag. J. Mem. & Rec.) (document not an “opinion” within meaning of

20 C.F.R. § 1527(a)(2) because “it did not directly address Plaintiff’s ability to

perform work-related activities”), adopted, 2012 WL 6186824 (W.D.N.C. Dec.

12, 2012); Love-Moore v. Colvin, No. 7:12-cv-104, 2013 WL 5366967, at * 11

(E.D.N.C. Aug. 30, 2013) (“medical records are, ipso facto, generated upon

treatment, and the rule as Plaintiff apparently views it would give every

medical record controlling weight.”).

      Plaintiff relies on Hunter-Tedder v. Berryhill, No. 5:17-cv-53-MOC, 2017

WL 5759941 (W.D.N.C. Nov. 27, 2017), in which the claimant’s treating

physician opined that claimant’s “legs are better if she elevates her legs….If

she sits with her legs down more than an hour, she gets ankle edema.” That

statement, however, set forth the effect of both leg elevation and failure to do

so, as well as a specific opinion regarding how long the plaintiff could sit

without experiencing ankle edema. See Hunter-Tedder, 5:17-cv-53-MOC,

United States District Court, Western District of North Carolina, AR p. 508.

Further, there was no dispute that the physician’s statement at issue

constituted a medical opinion.



                                        8

       Case 1:19-cv-00152-WCM Document 19 Filed 08/07/20 Page 8 of 12
         Accordingly, the ALJ’s failure to discuss and assign weight to the Note

does not require remand.

            B. Upper Extremity Limitations

         Plaintiff also argues that the ALJ did not properly account for her upper

extremity limitations. Specifically, Plaintiff contends that the ALJ incorrectly

concluded that she experienced improvement following her carpal tunnel

release surgeries, and that the record instead supports her position that she

continues to struggle with her hands (particularly her right hand) due to

ongoing pain, limited range of motion, swelling, and tenderness. See Doc. 14,

p. 11.

         In his February 27, 2019 Decision, the ALJ noted that Plaintiff

underwent left carpal tunnel release surgery in September 2015 and right

carpal tunnel release in September 2016. AR pp 1334-35. With respect to

Plaintiff’s left hand, the ALJ found that “[s]ubsequent records indicate that the

left wrist healed nicely, with asymptomatic left palm and normal range of

motion. The claimant reported that she was very happy with the surgery on

the left, but complained of continued and increasing pain in the right.” AR pp.

1334-35. With respect to Plaintiff’s right hand, the ALJ noted that “[t]wo

weeks following the right carpal tunnel release, the claimant reported that she

was ‘doing well with no significant pain.’” (AR p. 1335, quoting AR p. 983). The

ALJ explained that on physical exam in March 2017, Plaintiff had negative

                                         9

         Case 1:19-cv-00152-WCM Document 19 Filed 08/07/20 Page 9 of 12
Tinel’s and Phalen’s signs. AR p. 1335 (discussing AR pp. 1604-05). The ALJ

went on to state:

            In April 2017, the claimant presented to the
            emergency room with complaints of a new onset of
            swelling to the base of the right thumb ongoing for
            three days (Exhibit 52F p. 9). However, medical
            evidence includes little, if any, additional treatment
            for this condition, and the objective medical evidence
            does not indicate that this impairment is likely to
            result in the significant functional limitations alleged
            by the claimant.

            AR p. 1335.

      Substantial evidence supports the ALJ’s conclusions. While Plaintiff

relies on four subsequent treatment notes to support her position that she

“continued to suffer from considerable issues with her hands despite the CTS

release surgeries,” Doc. 14, p. 3, the records cited by Plaintiff do not support

that position. See AR pp. 1663-64 (April 30, 2017 Emergency Room record

wherein Plaintiff presented with right hand pain, wrist pain, numbness and

weakness of right hand; moderate pain and minimal swelling; exhibited

positive Tinel’s and Phalen’s on physical exam; but also reported she had not

had such complaints “since CTS/release done by Dr. Lechner of Carolina

Hand.”); AR p. 1817 (complaint of lower back and neck pain); AR p. 1801

(February 15, 2018 treatment note reflecting “perhaps slight edema in hands”

on physical exam and treatment plan of low sodium diet); AR pp. 2405-07

(November 7, 2018 treatment note wherein Plaintiff reported a domestic

                                       10

      Case 1:19-cv-00152-WCM Document 19 Filed 08/07/20 Page 10 of 12
altercation during which the fingers on her right hand were pulled back, on

physical exam, “right hand reveals tenderness at the PIP and MCP joints of

the middle finger. Minor swelling. No deformity. Pain with flexion and

extension of this digit.” Plan notes that “clinically most suspicious for a sprain

in the right middle finger. Placed in a finger splint. Use Tylenol for pain.

Elevate. Apply local heat.”).

      Similarly, Plaintiff asserts that the ALJ failed to provide persuasive and

valid reasons for not affording substantial weight to a November 4, 2014

decision by the NCDHHS finding Plaintiff disabled. Doc. 14, pp. 11 & 13.

However, the ALJ explained that since the time of the NCDHHS Decision, “the

claimant underwent bilateral carpal tunnel release surgeries, warranting

differing handling and fingering limitations,” and that the additional evidence

relating to Plaintiff’s condition following the NCDHHS Decision “provides a

basis for making a different finding….” AR p. 1341. This explanation was

sufficient under the standard set out in Woods v. Berryhill, 888 F.3d 686, 694

(4th Cir. 2018).




                                        11

      Case 1:19-cv-00152-WCM Document 19 Filed 08/07/20 Page 11 of 12
     IT IS THEREFORE ORDERED that Plaintiff’s Motion for Summary

Judgment (Doc. 13) is DENIED, and the Commissioner’s Motion for Summary

Judgment (Doc. 16) is GRANTED.

                                  Signed: August 7, 2020




                                    12

     Case 1:19-cv-00152-WCM Document 19 Filed 08/07/20 Page 12 of 12
